DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “piston” in claims 12 and 14 is used by the claim to mean “an external sleeve which is movable relative the catheter,” while the accepted meaning is “a disk or short cylinder fitting closely within a tube in which it moves up and down against a liquid or gas, used in an internal combustion engine to derive motion, or in a pump to impart motion” (Oxford Languages). The term is indefinite because the specification does not clearly redefine the term. While claims 9 and 11 recite use of a piston which could be internal and therefore considered to meet the definition requirements, the dependent claims which follow clearly require the “piston” to be external to the catheter.
	In claim 9, the phrase “(a) force that allows movement of the piston between the proximal position and the distal position from cerebrospinal fluid pressure within a patient” is indefinite. It is unclear from the claims and specification if the movement of the piston is necessarily in response to changes in CSF.
	Claim 11 is rejected based on its dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130310767 A1 (Solar et al.), hereinafter Solar.
Regarding claim 9, Solar teaches a cerebrospinal fluid shunt (Fig. 18A-18C) comprising: a ventricular catheter (Solar Annotated Fig. 18C); 
a plurality of openings (1836) along a portion of the ventricular catheter facilitating entry of cerebrospinal fluid into the ventricular catheter [0081]; 
a piston (at least 1814 and 1816) connected to the ventricular catheter ( and movable over the plurality of openings between a proximal position and a distal position [0062]; 
wherein the piston is adjustable to any position between the proximal and distal positions [0084] and is therefore considered to be “connected and biased towards either the proximal position or the distal position with bias force that allows movement of the piston between the proximal position and the distal position from cerebrospinal fluid pressure within a patient.”

    PNG
    media_image1.png
    285
    804
    media_image1.png
    Greyscale

Solar Annotated Fig. 18C

Regarding claim 14, Solar teaches the ventricular catheter of claim 11.
Solar further teaches the piston (at least 1814 and 1816) includes an inner lumen (Solar Annotated Fig. 18C) which is larger than an outer diameter of the ventricular catheter (Solar Annotated Fig. 18C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Solar in view of US 20200353231 A1 (Sharon et al.), hereinafter Sharon.
Regarding claim 11, Solar teaches the ventricular catheter of claim 9.
the piston includes a projection adapted to contact a portion of one or more of the plurality of slits.
Sharon teaches a ventricular catheter (Fig. 3A) wherein the piston (302) includes a projection (304) adapted to contact a portion of one or more of the plurality of slits (218).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the piston of Solar with the projections of Sharon in order to remove blockages [Sharon 0013].

Regarding claim 12, Solar in view of Sharon teaches the ventricular catheter of claim 11.

Solar fails to teach the projection projects from the inner lumen.
By combining the projections of Sharon with the piston of Solar as detailed in claim 11, the projections would necessarily be placed on the inner lumen of the piston in order to contact the openings.

Allowable Subject Matter
Claims 16, 18 and 19 are allowable.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130158464 A1 discloses a ventricular catheter comprising a piston connected to the ventricular catheter and movable over the plurality of openings.
US 10010392 B1 discloses a drainage catheter comprising a piston which is biased by spring pressure.
US 9113857 B2 discloses a catheter comprising a piston connected to the ventricular catheter and movable over the plurality of openings.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781